Citation Nr: 1029457	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-20 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
presented testimony at a Board hearing in April 2006, and a 
transcript of the hearing is associated with his claims folder.  
The claim was remanded in September 2006 for further development.


FINDINGS OF FACT

1.  The Veteran's major depression was not manifest in service or 
for many years thereafter, and is otherwise unrelated to service.  

2.  The Veteran does not have PTSD.

3.  The Veteran's alcohol dependence is not a disability for VA 
compensation purposes.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Alcoholism was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in January 2002.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran a March 2006 correspondence that 
fully complied with Dingess.  This was followed by subsequent 
process, curing the timing notice error.  Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in December 
2006; obtained medical opinions as to the etiology and severity 
of disabilities; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  The case was remanded in September 2006 for action to 
include obtaining Social Security Administration records and 
examining the Veteran.  All action ordered was completed as 
required.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service connection

The Veteran feels that service connection is warranted for PTSD, 
depression, and alcoholism.  He feels that he has them and that 
they are due to sexual harassment and being shot accidentally 
with a shotgun while hunting in service.  He started drinking 
more and more heavily in service after he was harassed.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

No compensation shall be paid if the disability resulting from 
injury or disease in service is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
105, 1110. 1131); 38 C.F.R. § 3.301.  VA's General Counsel has 
confirmed that direct service connection for disability resulting 
from a claimant's own drug or alcohol abuse is precluded for all 
VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 
7-99; VAOPGCPREC 2-98.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  
 
(1) If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

There was an amendment to 38 C.F.R. § 3.304(f) effective from 
July 13, 2010.  However, the amendment does not affect this 
Veteran's claim, as his claimed stressors are not related to fear 
of hostile military or terrorist activity.  See 75 Fed. Reg. 
39843 (July 13, 2010).

Service medical records do not show any treatment for or 
diagnosis of psychiatric disorder.  At the time of discharge 
examination in March 1967, the Veteran expressly denied 
depression or excessive  worry, or nervous trouble of any sort.  
His psychiatric status was clinically evaluated as normal.  

In a 1994 claim for VA benefits, the Veteran reported that his 
depression began in 1989.  A report of a June 1994 examination 
shows that the Veteran gave a history that he started 
experiencing depression starting in 1989.  The Veteran was 
subsequently awarded VA pension, in part, based on depression. 

The evidence indicates that the Veteran has been diagnosed as 
having major depression.  The first psychiatric treatment shown 
was in 1989 for alcohol dependence, and in February 1994, the 
Veteran indicated that his depression began in 1989.  After this, 
there have been a number of diagnoses of major depression, with 
the first one shown being in 1994, and it is currently diagnosed.  
However, psychiatric symptomatology or diagnosis is not shown in 
service, or for many years thereafter, and there is no competent 
medical evidence relating the Veteran's major depression to 
service.  To the contrary, a VA examiner who reviewed the 
Veteran's claims folder in December 2006 indicated that there was 
no evidence to support the claim that the Veteran's major 
depression began or worsened while in service.  The examiner 
noted service records reporting the Veteran's high performance 
evaluations and commented that there was nothing in service 
suggesting a major depressive disorder.  .

Next, the preponderance of the evidence indicates that the 
Veteran does not have PTSD.  There are no medical reports 
containing a diagnosis of it of record.  Moreover, when the 
Veteran was examined in December 2006, it was concluded that a 
diagnosis of PTSD was not supported.  Two examiners reached this 
conclusion in December 2006 and one indicated that the Veteran's 
description of his symptoms did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  Moreover, that examiner stated that the 
unconfirmed in-service sexual harassment stressor was non-life 
threatening and did not result in a significant threat to the 
Veteran's physical integrity.  Moreover, it was not clear that 
occasional distressing dreams which the Veteran reported were 
associated with the reported events.  Also, the Veteran denied 
persistent symptoms, which are required by the diagnostic 
criteria.  Furthermore, it was not clear that his social 
isolation and interpersonal discomfort and difficulties were 
trauma related.  Instead it was as likely as not that they were 
related to the Veteran's depression and alcohol dependence.  The 
other examiner noted that the Veteran's in-service hunting 
accident was not life threatening and required only minor medical 
attention.  The Veteran did not report intense fear, 
helplessness, or significant threat to his physical integrity 
from this.  Since PTSD has not been competently diagnosed, 
service connection cannot be granted for it.  In the absence of a 
current disability, service connection cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  

As for alcoholism, alcohol dependence was diagnosed in August 
1989 and is currently shown, as reflected by the December 2006 VA 
examination reports.  However, the law prohibits compensation to 
be paid for a disability which is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 precludes compensation for primary alcohol abuse 
disabilities.  Service connection is not in effect for any 
disability, and so there is no matter of secondary service 
connection to be considered.  Based on the circumstances of this 
case, the Board concludes that the Veteran's alcohol dependence 
is not a disability for VA compensation purposes.  Accordingly, 
service connection cannot be granted for alcoholism.  

The Veteran has asserted that his psychiatric problems are 
related to service.  However, as a layperson, he is not competent 
to render a medical diagnosis concerning what psychiatric 
disorder he has or whether it is related to service.  

The Veteran is competent to report when he began experiencing 
symptoms.  However, the Board does not find the Veteran's 
assertions regarding a continuity of symptoms since service to be 
credible.  The story he now offers in support of his claim for 
monetary benefits is inconsistent with prior assertions over the 
years.  In this regard, although the Veteran stated during his 
December 2006 VA examination that his symptoms began in service, 
he reported the time of onset as 1989 when he applied for VA 
benefits in 1994.  Moreover, he told a June 1994 examiner that he 
started experiencing depression in 1989.  The Board also again 
notes that the Veteran expressly denied depression at the time of 
his discharge examination in 1967.  

After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for depression, for PTSD, and for alcoholism.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


